UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-5021 Dreyfus Premier Short-Intermediate Municipal Bond Fund (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 3/31 Date of reporting period: 12/31/13 FORM N-Q Item 1. Schedule of Investments. (INSERT SCHEDULE OF INVESTMENTS HERE) STATEMENT OF INVESTMENTS Dreyfus Short-Intermediate Municipal Bond Fund December 31, 2013 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments98.3% Rate (%) Date Amount ($) Value ($) Alabama.8% Alabama Public School and College Authority, Capital Improvement Revenue 5.00 5/1/16 2,500,000 2,763,325 Alabama Public School and College Authority, Capital Improvement Revenue 5.00 12/1/16 1,000,000 1,128,620 Arizona1.2% Phoenix Civic Improvement Corporation, Transit Excise Tax Revenue (Light Rail Project) 5.00 7/1/17 3,000,000 3,426,210 Pima County, Sewer System Revenue Obligations 5.00 7/1/16 2,000,000 2,217,500 California7.2% California, GO 5.00 9/1/16 2,500,000 2,803,025 California Department of Water Resources, Power Supply Revenue 5.00 5/1/15 2,550,000 2,713,557 California Department of Water Resources, Water System Revenue (Central Valley Project) 5.00 12/1/15 2,695,000 2,944,503 California Housing Finance Agency, Home Mortgage Revenue (Insured; FGIC) 4.15 8/1/14 3,130,000 3,139,891 California State Public Works Board, LR (Judicial Council of California) (Various Judicial Council Projects) 5.00 12/1/15 7,335,000 7,969,184 California State Public Works Board, LR (The Regents of the University of California) (Various University of California Projects) (Escrowed to Maturity) 5.00 12/1/15 5,000,000 5,448,750 California State Public Works Board, LR (Various Capital Projects) 4.00 10/1/16 2,000,000 2,182,580 Modesto Irrigation District, Electric System Revenue 5.00 7/1/16 2,250,000 2,495,880 North Natomas Community Facilities District Number 4, Special Tax Bonds 5.00 9/1/17 1,430,000 1,569,697 Southern California Public Power Authority, Transmission Project Subordinate Revenue (Southern Transmission Project) 4.00 7/1/16 2,000,000 2,179,440 Stockton Unified School District, GO 3.00 7/1/14 700,000 708,043 Colorado1.2% City and County of Denver, Airport System Revenue 5.00 11/15/16 1,000,000 1,115,990 City and County of Denver, Airport System Subordinate Revenue 5.00 11/15/18 1,180,000 1,331,984 Colorado Educational and Cultural Facilities Authority, Revenue (Johnson and Wales University Project) 5.00 4/1/18 2,000,000 2,258,960 Jefferson County School District Number R-1, GO 3.00 12/15/16 1,000,000 1,069,780 Connecticut2.7% Connecticut, GO 5.00 10/15/17 4,000,000 4,607,280 Connecticut, Special Tax Obligation Revenue (Transportation Infrastructure Purposes) 5.00 12/1/15 7,500,000 8,168,550 District of Columbia.3% District of Columbia, Income Tax Secured Revenue 5.00 12/1/16 1,200,000 1,354,716 Florida7.0% Broward County School Board, COP (Master Purchase Agreement) 5.00 7/1/16 1,500,000 1,650,915 Citizens Property Insurance Corporation, Coastal Account Senior Secured Revenue 5.00 6/1/15 2,000,000 2,125,020 Citizens Property Insurance Corporation, Personal Lines Account/Commercial Lines Account Senior Secured Revenue 5.00 6/1/17 5,000,000 5,602,250 Florida Board of Education, Public Education Capital Outlay Bonds 5.00 6/1/18 3,425,000 3,993,892 Florida Water Pollution Control Financing Corporation, Water Pollution Control Revenue 5.00 7/15/15 4,315,000 4,629,477 Higher Educational Facilities Financing Authority, Revenue (The University of Tampa Project) 4.00 4/1/16 1,250,000 1,318,575 Jacksonville Electric Authority, Electric System Revenue 5.00 10/1/16 1,920,000 2,156,774 Kissimmee Utility Authority, Electric System Revenue 4.00 10/1/15 1,850,000 1,959,317 Lakeland, Energy System Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 10/1/15 3,150,000 3,400,078 Miami-Dade County, Aviation Revenue 4.00 10/1/17 3,725,000 4,056,115 Tampa, Capital Improvement Cigarette Tax Allocation Revenue (H. Lee Moffitt Cancer Center Project) 4.00 9/1/17 1,055,000 1,159,688 Tampa Bay Water, A Regional Water Supply Authority, Utility System Revenue 5.00 10/1/15 1,080,000 1,167,923 Georgia3.6% Atlanta, Water and Wastewater Revenue 5.00 11/1/16 4,950,000 5,568,799 Gwinnett County School District, GO Sales Tax Bonds 4.00 10/1/16 5,000,000 5,483,800 Municipal Electric Authority of Georgia, Revenue (Combined Cycle Project) 5.00 11/1/16 2,500,000 2,806,250 Public Gas Partners, Inc., Gas Project Revenue (Gas Supply Pool Number 1) 5.00 10/1/16 2,800,000 3,098,564 Illinois9.7% Chicago, Customer Facility Charge Senior Lien Revenue (Chicago O'Hare International Airport) 5.00 1/1/18 1,105,000 1,242,694 Chicago, General Airport Senior Lien Revenue (Chicago O'Hare International Airport) 5.00 1/1/17 4,350,000 4,838,374 Chicago, General Airport Third Lien Revenue (Chicago O'Hare International Airport) (Insured; National Public Finance Guarantee Corp.) 5.25 1/1/16 3,575,000 3,896,750 Chicago, Passenger Facility Charge Revenue (Chicago O'Hare International Airport) 5.00 1/1/15 1,000,000 1,046,950 Illinois, GO 5.00 1/1/15 2,665,000 2,778,316 Illinois, GO 5.00 1/1/16 2,500,000 2,688,225 Illinois, GO 5.00 7/1/17 5,000,000 5,569,200 Illinois, Sales Tax Revenue (Build Illinois Bonds) 4.00 6/15/16 2,750,000 2,980,120 Illinois, Sales Tax Revenue (Build Illinois Bonds) 5.00 6/15/17 5,570,000 6,313,316 Illinois Department of Employment Security, Unemployment Insurance Fund Building Receipts Revenue 5.00 6/15/16 5,050,000 5,595,552 Illinois Finance Authority, Revenue (The University of Chicago Medical Center) 5.00 8/15/16 2,105,000 2,335,708 Kane County Forest Preserve District, GO 4.00 12/15/16 6,000,000 6,538,860 Indiana1.7% Indiana Finance Authority, Environmental Facilities Revenue (Indianapolis Power and Light Company Project) 4.90 1/1/16 2,500,000 2,680,725 Indianapolis, Thermal Energy System First Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 10/1/15 2,000,000 2,153,120 Rockport, PCR (Indiana Michigan Power Company Project) 6.25 6/2/14 3,000,000 3,065,880 Kansas.3% Kansas Turnpike Authority, Turnpike Revenue 5.00 9/1/17 1,255,000 1,443,237 Louisiana1.0% Tobacco Settlement Financing Corporation of Louisiana, Tobacco Settlement Asset-Backed Bonds 5.00 5/15/18 4,250,000 4,797,315 Maryland2.0% Baltimore Mayor and City Council, Consolidated Public Improvement GO 5.00 10/15/16 1,500,000 1,685,790 Maryland Department of Transportation, Consolidated Transportation Revenue 5.00 6/1/16 7,000,000 7,772,380 Massachusetts2.7% Massachusetts, GO (Consolidated Loan) 5.00 12/1/16 5,000,000 5,642,350 Massachusetts Development Finance Agency, Revenue (Boston College Issue) 5.00 7/1/15 2,000,000 2,140,420 Massachusetts Development Finance Agency, Revenue (Tufts Medical Center Issue) 5.00 1/1/16 650,000 692,601 Massachusetts Municipal Wholesale Electric Company, Power Supply Project Revenue (Project Number 6 Issue) 5.00 7/1/16 3,700,000 4,092,644 Michigan3.9% Detroit, Sewage Disposal System Senior Lien Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 7/1/14 3,125,000 3,147,125 Detroit, Water Supply System Senior Lien Revenue 5.00 7/1/15 1,000,000 999,570 Detroit, Water Supply System Senior Lien Revenue 5.00 7/1/16 1,000,000 999,260 Kent Hospital Finance Authority, Revenue (Spectrum Health System) 5.50 1/15/15 4,300,000 4,521,536 Michigan Finance Authority, Clean Water Revolving Fund Revenue 5.00 10/1/15 5,000,000 5,409,800 Michigan Finance Authority, Revenue (School District of the City of Detroit) 5.00 6/1/17 3,000,000 3,263,100 Minnesota1.7% Minnesota, State General Fund Appropriation Bonds 5.00 3/1/17 5,470,000 6,201,777 University of Minnesota Regents, GO 5.00 12/1/16 1,520,000 1,718,816 Missouri.7% Springfield Public Utilities Board, COP (Lease/Purchase Agreement) 5.00 12/1/16 3,000,000 3,356,940 Nebraska.9% Omaha Public Power District, Electric System Revenue 5.00 2/1/16 3,770,000 4,129,658 Nevada1.8% Nevada, Highway Revenue (Motor Vehicle Fuel Tax) 4.00 12/1/17 5,000,000 5,576,000 Nevada, Unemployment Compensation Fund Special Revenue 5.00 6/1/18 2,500,000 2,877,225 New Jersey2.0% New Jersey Economic Development Authority, School Facilities Construction Revenue 5.00 9/1/15 5,000,000 5,387,550 New Jersey Health Care Facilities Financing Authority, Revenue (Holy Name Medical Center Issue) 5.00 7/1/14 1,795,000 1,826,772 New Jersey Turnpike Authority, Turnpike Revenue 0.61 1/1/18 2,500,000 a 2,485,025 New York15.9% Metropolitan Transportation Authority, Dedicated Tax Fund Revenue 5.00 11/1/15 2,750,000 2,981,935 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/16 5,000,000 5,614,450 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/16 1,000,000 1,122,890 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/18 1,000,000 1,159,130 Metropolitan Transportation Authority, Transportation Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 11/15/15 2,645,000 2,872,893 New York City, GO 5.00 8/1/15 2,000,000 2,148,680 New York City, GO 5.00 8/1/16 5,725,000 6,375,188 New York City, GO 5.00 8/1/18 6,500,000 7,506,460 New York City Health and Hospitals Corporation, Health System Revenue 5.00 2/15/15 2,000,000 2,104,480 New York City Industrial Development Agency, Senior Airport Facilities Revenue (Transportation Infrastructure Properties, LLC Obligated Group) 5.00 7/1/17 2,000,000 2,083,620 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue 5.00 11/1/16 5,000,000 5,630,100 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue 5.00 5/1/17 5,000,000 5,701,250 New York City Transitional Finance Authority, Revenue (New York City Recovery) 5.00 11/1/17 6,050,000 6,990,594 New York State Dormitory Authority, Revenue (Mount Sinai School of Medicine of New York University) 5.00 7/1/15 1,000,000 1,066,150 New York State Dormitory Authority, Revenue (State University of New York Dormitory Facilities) 5.00 7/1/18 1,750,000 2,018,870 New York State Dormitory Authority, School Districts Revenue (Bond Financing Program) 5.00 10/1/16 2,825,000 3,139,677 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 5.00 3/15/17 5,000,000 5,680,900 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds 5.00 4/1/16 5,000,000 5,512,250 Port Authority of New York and New Jersey (Consolidated Bonds, 175th Series) 5.00 12/1/17 3,000,000 3,468,270 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) 4.00 11/15/17 1,500,000 1,671,855 North Carolina2.3% North Carolina Municipal Power Agency, Catawba Electric Revenue 4.00 1/1/18 4,480,000 4,948,160 Wake County, GO (School Bonds) 5.00 2/1/17 5,100,000 5,782,737 Ohio1.0% Ohio, Common Schools GO Bonds 5.00 3/15/17 4,000,000 4,544,440 Ohio State University, General Receipts Bonds (Escrowed to Maturity) 5.00 12/1/14 70,000 73,097 Oklahoma.5% Tulsa County Industrial Authority, Educational Facilities Lease Revenue (Broken Arrow Public Schools Project) 4.00 9/1/15 2,100,000 2,221,380 Oregon.4% Oregon, GO (State Property - Various Projects) 5.00 5/1/16 1,750,000 1,936,620 Pennsylvania6.1% Adams County Industrial Development Authority, Revenue (Gettysburg College) 5.00 8/15/14 1,000,000 1,028,470 Allegheny County Airport Authority, Airport Revenue (Pittsburgh International Airport) (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/15 1,000,000 1,045,090 Allegheny County Airport Authority, Airport Revenue (Pittsburgh International Airport) (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/16 3,750,000 4,033,087 Beaver County Hospital Authority, Revenue (Heritage Valley Health System, Inc.) 5.00 5/15/15 1,000,000 1,059,790 Pennsylvania, GO 5.00 5/1/17 3,860,000 4,400,439 Pennsylvania Economic Development Financing Authority, SWDR (Waste Management, Inc. Project) 4.70 11/1/14 3,500,000 3,605,910 Pennsylvania Economic Development Financing Authority, Unemployment Compensation Revenue 5.00 7/1/17 10,835,000 12,426,878 Philadelphia School District, GO 5.00 9/1/15 1,200,000 1,284,948 Texas8.6% Copperas Cove Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 5.00 8/15/16 1,250,000 1,340,287 Dallas and Fort Worth, Joint Revenue (Dallas/Fort Worth International Airport) 5.00 11/1/18 1,000,000 1,154,280 Dallas and Fort Worth, Joint Revenue (Dallas/Fort Worth International Airport) 5.00 11/1/17 7,400,000 8,294,438 Dallas Independent School District, Unlimited Tax Bonds (Permanent School Fund Guarantee Program) 5.00 8/15/17 1,995,000 2,296,644 Fort Worth, Water and Sewer System Improvement Revenue 5.00 2/15/16 2,115,000 2,318,738 Houston, Public Improvement GO 5.00 3/1/18 5,000,000 5,791,500 Houston Convention and Entertainment Facilities Department, Hotel Occupancy Tax and Special Revenue 5.00 9/1/15 2,800,000 2,993,676 Lake Travis Independent School District, Unlimited Tax School Building Bonds (Permament School Fund Guarantee Program) 4.00 2/15/18 4,640,000 5,195,269 Love Field Airport Modernization Corporation, Special Facilities Revenue (Southwest Airlines Company - Love Field Modernization Program Project) 5.00 11/1/16 2,340,000 2,483,138 Lower Colorado River Authority, Revenue (Escrowed to Maturity) 5.00 5/15/14 5,000 5,091 Lower Colorado River Authority, Revenue (Escrowed to Maturity) 5.00 5/15/14 5,000 5,090 Lower Colorado River Authority, Revenue (Escrowed to Maturity) 5.00 5/15/14 5,000 5,091 Sam Rayburn Municipal Power Agency, Power Supply System Revenue 5.00 10/1/16 1,000,000 1,105,190 Tarrant Regional Water District, A Water Control and Improvement District, Water Revenue 5.00 3/1/17 1,360,000 1,543,314 University of Houston System Board of Regents, Consolidated Revenue 5.00 2/15/16 4,415,000 4,842,284 Waco, GO 4.00 2/1/16 1,000,000 1,072,080 Utah1.6% Intermountain Power Agency, Subordinated Power Supply Revenue 4.00 7/1/17 7,000,000 7,743,470 Virginia2.0% Virginia Commonwealth Transportation Board, Federal Transportation Grant Anticipation Revenue Notes 5.00 9/15/16 3,195,000 3,572,681 Virginia Public School Authority, School Technology and Security Notes 5.00 4/15/18 5,000,000 5,816,500 Washington5.1% Chelan County Public Utility District Number 1, Consolidated System Revenue 5.00 7/1/15 1,500,000 1,600,860 King County, Sewer Revenue 5.00 1/1/16 5,000,000 5,459,800 Port of Seattle, Limited Tax GO 5.00 12/1/15 1,050,000 1,142,820 Seattle, Municipal Light and Power Improvement Revenue 5.00 6/1/17 1,950,000 2,228,304 Tobacco Settlement Authority of Washington, Tobbaco Settlement Revenue 5.00 6/1/18 1,650,000 1,880,456 Washington, GO (Various Purpose) 5.00 7/1/16 5,000,000 5,562,300 Washington, GO (Various Purpose) 5.00 2/1/18 5,245,000 6,076,070 Wisconsin.3% Wisconsin, GO 5.00 5/1/16 1,500,000 1,657,995 U.S. Related2.1% Puerto Rico Commonwealth, Public Improvement GO 5.25 7/1/14 2,300,000 2,268,904 Puerto Rico Electric Power Authority, Power Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/15 1,000,000 987,200 Puerto Rico Electric Power Authority, Power Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 7/1/17 1,750,000 1,691,760 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue (Insured; AMBAC) 5.50 7/1/14 5,000,000 4,995,200 Total Long-Term Municipal Investments (cost $459,540,815) Short-Term Municipal Coupon Maturity Principal Investment.7% Rate (%) Date Amount ($) Value ($) Michigan; Michigan Finance Authority, State Aid Revenue Notes (School District of the City of Detroit) (cost $3,175,000) 4.38 8/20/14 3,175,000 Total Investments (cost $462,715,815) % Cash and Receivables (Net) % Net Assets % a Variable rate securityinterest rate subject to periodic change. At December 31, 2013, the net unrealized appreciation on investments was $4,547,702 of which $5,333,600 related to appreciated investment securities and $785,898 related to depreciated investment securities. At December 31, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LIFERS Long Inverse Floating Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipts Liquidity Option Tender MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue P-FLOATS Puttable Floating Option Tax-Exempt Receipts PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RIB Residual Interest Bonds ROCS Reset Option Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SPEARS Short Puttable Exempt Adjustable Receipts SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The following is a summary of the inputs used as of December 31, 2013 in valuing the fund's investments: + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of the following: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All preceding securities are categorized as Level 2 in the hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 in the hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Premier Short-Intermediate Municipal Bond Fund By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: February 21, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: February 21, 2014 By: /s/ James Windels James Windels Treasurer Date: February 21, 2014 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
